Title: Bernard Peyton to Thomas Jefferson, 17 March 1817
From: Peyton, Bernard
To: Jefferson, Thomas


          
            
              Dear sir
              Richd
17 March 1817.
            
            I am favord this morning with yours of the 11th Current—
            I have searched the City for the best Velvet Corks, & have succeeded in procuring the six Gross wished of excellent quality, which shall be forwarded by tomorrow’s stage, to the address of Mr Vest Milton—
            I wrote you a few days since on the subject of Mr Preston—I hope you may find it convenient to comply with my request—
            I have delivered to Col Randolph your letter enclosed to me—in haste—Very respectfully sir
            
              Your Obd: Servt:
              B. Peyton
            
          
          
            6 Gross Velvet Corks at—125 Cts   $7.50
          
        